RESOLUCIÓN
AI amparo del poder inherente de este Tribunal para regular la admisión y el ejercicio de la práctica de la abo-gacía y la notaría, y conforme a lo dispuesto en la Regla 6 del Reglamento de la Comisión de Reputación para el Ejer-cicio de la Abogacía, 4 L.P.R.A. Ap. XVII-C, aprobado el 30 de junio de 1998, se enmienda la Regla 2(A) del citado re-glamento para que exprese lo siguiente:
Regla 2 — Procedimientos
(a) Expediente ante la Comisión de Reputación para el Ejer-cicio de la Abogacía
(1) Luego de cada examen de reválida, la Directora Ejecu-tiva o el Director Ejecutivo de la Junta Examinadora de Aspi-rantes al Ejercicio de la Abogacía remitirá a la Comisión de Reputación para el Ejercicio de la Abogacía, respecto a cada aspirante que hubiese aprobado dicho examen, copia de los documentos siguientes:
(a) Los que se mencionan en la Regla 6 del Reglamento para la Admisión de Aspirantes al Ejercicio de la Abogacía y la Notaría de junio de 1998.
En lo referente a la entrega del certificado de anteceden-tes penales por aquellos aspirantes que hayan residido por más de seis (6) meses consecutivos durante los diez (10) años anteriores a la fecha de examen al cual solicitó admisión, la Comisión de Reputación para el Ejercicio de la Abogacía podrá aceptar como sustitución del certificado de antecedentes pena-les una declaración jurada en la que se asevere que no se ha cometido delito o falta en una jurisdicción foránea y en que se reconozca que, de ser falsa tal aseveración, hay consecuencias disciplinarias en los casos siguientes:
(A) El aspirante o la aspirante somete evidencia in-equívoca de que en la jurisdicción foránea no puede tramitarse la petición del documento porque no existe un trámite igual o similar o por razones de índole política que entorpecen su obtención.
(B) El aspirante o la aspirante demuestra que ha sido diligente en solicitar el documento, pero las autoridades forá-*310neas no quieren o no pueden indicar una fecha cierta de en-trega o envío del documento.
En relación con los hechos expuestos en el subinciso (A), la Comisión de Reputación para el Ejercicio de la Abogacía (en ausencia de información de naturaleza negativa en el expe-diente) procederá a recomendar una admisión plena.
En relación con los hechos expuestos en el subinciso (B), la Comisión de Reputación para el Ejercicio de la Abogacía (en ausencia de información de naturaleza negativa en el expe-diente) procederá a recomendar una admisión condicionada según dispone la Regla 2(d)(2) de este reglamento.
(b) Cualquier información o documento sometido por el aspirante o la aspirante como parte de su solicitud de reválida pertinente a la evaluación que habrá de hacer la Comisión de Reputación para el Ejercicio de la Abogacía.
(c) Cualquier otra información o documento que a juicio de la Junta Examinadora de Aspirantes al Ejercicio de la Abo-gacía pueda ayudar a la Comisión de Reputación para el Ejer-cicio de la Abogacía con su encomienda.

Esta enmienda entrará en vigor inmediatamente. Publíquese.

Lo acordó el Tribunal y lo certifica la Secretaria del Tribunal Supremo. El Juez Asociado señor Rebollo López no intervino.
(.Fdo.) Aida Ileana Oquendo Graulau Secretaria del Tribunal Supremo